PER CURIAM:
Siddi Jon appeals the district court’s order granting the Defendants’ motion to dismiss her civil actions related to the foreclosure action that culminated in the sale of her home. We have reviewed the record and find no reversible error. Accordingly, we deny Jon’s motion for default judgment and affirm for the reasons stated by the district court. Jon v. Washington Mut. Bank, No. 1:08-cv-00632-JFM, 2008 WL 2126245 (D.Md. May 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.